NUMBER 13-19-00174-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                                IN RE FRANK BECK


                       On Petition for Writ of Mandamus.


                                         ORDER

   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Per Curiam Order

       Relator Frank Beck filed a petition for writ of mandamus in the above cause on

April 8, 2019. Through this original proceeding, relator contends that the trial court erred

by granting sanctions based on spoliation.

       The Court requests that Sandra Beck Mills, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See TEX. R. CIV. P.

52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                              PER CURIAM

Delivered and filed the
9th day of April, 2019.




                          2